Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J., at trial; Winick, J., at sentence), rendered January 17, 1989 convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the admission into evidence, over objection, of $430 in currency that had been found in his pockets at the time of his arrest (in addition to 13 vials of the type of cocaine known as crack and a crumpled $10 bill).
Since two counts of the indictment accused the defendant of criminal possession of cocaine with intent to sell, evidence of the currency found on his person at the time of his arrest was relevant and admissible on the issue of his intent (see, People v Jones, 138 AD2d 405; see also, People v Hernandez, 71 NY2d 233, 245-247; People v Wheeler, 140 AD2d 731).
We have considered the defendant’s second contention and find it to be without merit (see, People v Gonzalez, 68 NY2d 424). Kunzeman, J. P., Kooper, Sullivan and O’Brien, JJ., concur.